DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 6, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-11, 15-19 of U.S. Patent No. 10, 727, 245. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5, 6, 9 and 10 are anticipated by 1-5, 9-11, 15-19 of U.S. Patent No. 10, 727, 245.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee (US 2016/0035732).
Regarding claim 1, Lee discloses a memory device, comprising: a plurality of wordlines (Fig.8C, numeral 43) extending along a first lateral direction, wherein the plurality of wordlines form a staircase structure in a first region (CT1); one or more rows of contact structures  (Fig.8A, numeral CP2) formed in the first region (CT1), wherein each row of the one or more rows of contact structures is positioned along the first lateral direction and comprises two or more contact structures ([0072]); a plurality of channels (Fig.7C, numeral 39A) formed in a second region  (CL) abutting the first region; and a slit structure (42) formed in the first and second regions, wherein: the slit structure  (42) extends along the first lateral direction; the slit structure (42) comprises a first width in the first region (CT1) and measured in a second lateral direction; and the slit structure comprises a second width in the second region (CL) measured in the second lateral direction and is less than the first width (Fig.8A).
	Regarding claim 2, Lee discloses wherein the slit structure comprises an insulating material ([0063]).  
Regarding claim 3, Lee discloses wherein the slit structure in the first region (CT1) comprises a rectangular shape (Fig.8A, numeral SL6).  
Regarding claim 4, Lee discloses wherein the slit structure in the second region (CL) comprises a rectangular shape (Fig.8A, numeral SL2).  
Regarding claim 5, Lee discloses wherein the second lateral direction is perpendicular to the first lateral direction (Fig.8A).  
Regarding claim 6, Lee discloses wherein each contact structure of the one or more rows of contact structures (CP2) is electrically coupled to a wordline (39) of the plurality of wordlines.  
Regarding claim 9, Lee discloses wherein the first and second lateral directions are parallel to a top surface of a substrate (Fig.8A).  
Regarding claim 10, Lee discloses wherein the second width is substantially uniform along the first lateral direction (Fig.8A, numeral 42).
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11- 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The search of the prior art does not disclose or reasonably suggest wherein a row of contact structures of the one or more rows of contact structures comprises first and second contact structures, and wherein the first contact structure and the slit structure are separated by a first lateral distance and the second contact structure and the slit structure are separated by a second lateral distance that is different from the first lateral distance as required by claim 7. 
The search of the prior art does not disclose or reasonably suggest wherein the first portion is separated from the first contact structure by a first lateral distance and separated from the second contact structure by a second lateral distance different from the first lateral distance as required by independent claim 11.
The search of the prior art does not disclose or reasonably suggest a row of contact structures positioned along the first lateral direction and between the first portions of the first and second slit structures, wherein a first lateral distance between a first contact structure of the row of contact structures and the first portion of the first slit structure is greater than a second lateral distance between a second contact structure of the row of contacts and the first portion of the first slit structure, and wherein the first and second lateral distances are oriented in a second lateral direction perpendicular to the first lateral direction as required by independent claim  16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891